Name: Council Regulation (EEC) No 3529/87 of 23 November 1987 amending Annex VI to Regulation (EEC) No 3796/81 on the common organization of the market in fishery products and the Annex to Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: EU finance;  agricultural policy;  Europe;  tariff policy;  fisheries
 Date Published: nan

 26 . 11 . 87 Official Journal of the European Communities No L 336/3 COUNCIL REGULATION (EEC) No 3529/87 of 23 November : 1987 amending Annex VI to Regulation (EEC) No 3796/81 on the common organiza ­ tion of the market in fishery products and the Annex to Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2315/86 (2), and in particular Article 30 thereof, Having regard to the. proposal from the Commission , Whereas the nomenclature of the Common Customs Tariff as laid down by Regulation (EEC) No 3618/86 (3) results, pursuant to Article 19 of Regulation (EEC) No 3796/81 , from the application of the latter Regulation as regards fishery products ; Whereas , in an Exchange of Letters with Norway in 1973, the Community undertook to effect an autonomous reduction of the customs duties applicable to certain fishery products, including certain products falling within subheading 16.04 G I of the Common Customs Tariff, whether or not pre-fried in . oil ; Whereas fish fingers of fish fillet covered with a coating of batter or breadcrumbs, pre-fried in oil , the fish remai ­ ning raw, frozen , are to be classified in subheading 16.04 G II ; whereas , as a result, Norwegian exports of this product are no longer able to benefit from the preferential system on imports into the Community ; whereas, in order to guarantee ' the preference which has effectively been granted to Norwegian products in the past, Annex VI to Regulation (EEC) No 3796/81 and the Annex to Regulation (EEC) No 950/68 (4) should be amended, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3796/81 is hereby amended as follows : 1 . In Annex VI, the title is replaced by the following : 'Chapter 3 and heading No 16.04 of the Common Customs Tariff' ; 2 . In Annex VI, the following is added after Chapter 3 : Rate of duty CCT heading No Description Autonomous% or levy (L) Conventional % 1 2 3 4 16.04 Prepared or preserved fish , including caviar and caviar substitutes : A. Caviar and caviar substitues : 30 30 20 20 30 30 5,5 7 I. Caviar (sturgeon roe) II . Other B. Salmonidae : I. Salmon II . Other " C. Herring I. Fillets , raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil , deep frozen : II . Other D. Sardines E. Tunny F. Bonito ( Sarda spp.), mackerel and anchovies G. Other : I. Fillets , raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil , deep frozen II . Other 15 20 25 24 18 23 25 25 25 a 18 25 15 20 (a) See Annex (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . (2) OJ No L 202, 25 . 7 . 1986, p. 1 . (3) OJ No L 345, 8 . 12 . 1986, p. 1 . (4) OJ No L 172, 22 . 7 . 1968 , p. 1 . No L 336/ 4 Official Journal of the European Communities 26 . 11 . 87 Article 2 In the Annex to Regulation (EEC) No 950/68 , the text of heading No 16.04 is replaced by the entry in Article 1 of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1987 . For the Council The President U. ELLEMANN-JENSEN